j . \
Case 20-12841-MFW Doc 665 Filed 01/19/21 Page 1 of 2 JOAN wy

F IL ED on 4, 2021

eel JAN 19 AM 9: 58

RE:
CLERK .
Gail Davis US BANKRUPTCY COUR?

T OF DELAWARE
Club # 7339 (Boca Raton) DISTRI
Agreement # 7339-08831
Date of Agreement: 09/22/2014

To Whom It May Concern:

This is notification of my desire to file an objection to the sale of my Membership
Assets to the Buyer of YouFit Health Clubs, effective today January 4, 2021. |
have not been able to access my membership since the inception of the COVID-19
PANDEMIC. | reside in New Jersey (1500 Palisade Avenue, Fort Lee, NJ 07024)
and have not traveled to Florida, or anywhere else, since February of 2020.
Therefore, additionally | am immediately canceling my Lime Card membership
with YouFit Health Clubs- Boca Raton Florida.

Thank you for your attention to this matter.

Gail Davis
qadk747G Q ol, Com
dol- 330-3571

cc
Bruno Moreira, Manager YouFit Health Club, Boca Raton, Florida
American Express Credit Services

 
  

a HS POSTAGE PAD oe
Ba EBGEWATER, NJ 7

$6.95 oo

See ew se ee

geo, R2804M112022-11

020 2450 on00 7330 a3gy;

 

tm — ri Yi : f 5 : _ - oe an a
1586 Vesc24 coz belysslyeposglfjatappfagings ally gla ust iflagjdlp

 

Case 20-12841-MFW Doc 665] Filed 01/19/21 Page 2 of 2

Mrs Gail Davis
1500 Palisade Ave Apt 9C
Fort Lee, NJ 07024-5318
|
|

 

 
